          Case 1:20-cv-10351-IT Document 107 Filed 01/22/21 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


 SOCLEAN, INC.,                                  )
                                                 )
                        Plaintiff,               )
                                                 )
         v.                                      )   Case No. 20-cv-10351-IT
                                                 )
 SUNSET HEALTHCARE SOLUTIONS,                    )
 INC.,                                           )
                                                 )
                        Defendant.               )

                    SUNSET’S MOTION TO STRIKE SOCLEAN’S
               SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 7

       Sunset moves to strike SoClean’s December 3, 2020 supplemental contention

interrogatory response identifying for the first time numerous categories of confidential

information that Sunset purportedly misused. The response is both untimely and inadequate to

give Sunset fair notice of the specific SoClean confidential information that SoClean alleges that

Sunset misused.

       SoClean’s motion is further supported by the Memorandum in Support and Declaration

of John R. Labbé filed herewith.
        Case 1:20-cv-10351-IT Document 107 Filed 01/22/21 Page 2 of 4




Date: January 22, 2021                    By: /s/ John R. Labbé
                                             Mark H. Izraelewicz (pro hac vice)
                                             John R. Labbé (pro hac vice)
                                             Michael R. Weiner (pro hac vice)
                                             Thomas R. Burns (pro hac vice)
                                             Marshall, Gerstein & Borun LLP
                                             233 S. Wacker Drive
                                             6300 Willis Tower
                                             Chicago, Illinois 60606
                                             mizraelewicz@marshallip.com
                                             jlabbe@marshallip.com
                                             mweiner@marshallip.com
                                             tburns@marshallip.com

                                             and

                                             Andrea L. Martin (BBO #666117)
                                             Burns & Levinson LLP
                                             125 High Street
                                             Boston, Massachusetts 02110
                                             amartin@burnslev.com

                                             Attorneys for Defendant,
                                             SUNSET HEALTHCARE SOLUTIONS, INC.




                                      2
          Case 1:20-cv-10351-IT Document 107 Filed 01/22/21 Page 3 of 4




                        LOCAL RULE 7.1(a)(2) CERTIFICATION

       Pursuant to Local Rule 7.1(a)(2), I hereby certify that from December 3, 2020 through

December 9, 2020, counsel for Sunset conferred with counsel for SoClean in a good faith effort

to resolve or narrow the issues presented in the foregoing motion. Counsel for SoClean advised

that SoClean will oppose this motion.

                                                /s/ John R. Labbé
                                                John R. Labbe
                                                Attorney for Defendant,
                                                SUNSET HEALTHCARE SOLUTIONS, INC.
          Case 1:20-cv-10351-IT Document 107 Filed 01/22/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I certify that on January 22, 2021, I caused a true and correct copy of the foregoing

document to be served on all counsel of record via the Court ECF system.

                                                  /s/ John R. Labbé
                                                  John R. Labbé
                                                  Attorney for Defendant,
                                                  SUNSET HEALTHCARE SOLUTIONS, INC.
